Interim Decision #1772

MAT= OF INTERNATIONAL TRANSPORTATION CORPORATION
In Visa Petition Proceedings
NYC—N-21862
Decided by Regional Commissioner August 7, 1967
Visa petition is granted to accord alien beneficiary industrial trainee classification under section 101(a) (15) (H) (111) of the Immigration and Nationality
Act as an international freight traffic clerk where it is established that a
planned training program exists; that such training is not available outside
the United States; that any production by the alien will lie more than offset
by the time spent by employees in the training of the alien ; that such production will be incidental to the training received ; and, further, that he will not be

replacing a United States worker.
IN

BonALS Or

PETITION=

John L. Murff, gequirc

680 Fifth Avenue
New York, New York 10019
(Oral argument)

This matter is before the Regional Commissioner on appeal from the
decision of the District Director who denied the petition on the basis
that the offer to the beneficiary is essentially one of productive employment which ordinarily could be performed by a United States
worker and that it is not an offer of training as contemplated by section 101(a) (15) (H) (ill) of the Act.
The petitioning organization is engaged in the international freight
forwarding business. It desires to accord training on its New York
operations in connection with the directing and forwarding of goods
from factories in the United States to Western Europe via New York.
Modes of shipment vary from rail and truck to vessel and air carriers.
The beneficiary is a 22-year-old Swiss citizen presently residing in
Zurich, Switzerland and employed as a traffic clerk with a Swiss firm
closely associated with the petitioning firm which acts as the receiver
for freight forwarded to Switzerland by the petitioner. The principal
amount of goods shipped by the petitioner is to Switzerland and is
handled by the firm with whom the beneficiary is employed. Upon
the completion of the contemplated training he plans to return to his
present employer hi Zurich, Switzerland to occupy the position of
'389

Interim Decision #1772
Junior Executive where he will engage in the handling and forwarding of international freight.
The petitioner has stated that the training will be mostly on-the-job
training and that there is only one other trainee plus the beneficiary
participating in the training program which encompasses all phases
of their business The estimated two years of training were broken
down as follows:
FIRST YEAR Direction in handling shipments of goods from factories in
the USA to New York City including inland transportation and tariffs for truck,
rail and air, and documentation in connection therewith.
FIRST PART OF SECOND YEAR: Problems in directing American cargo on
board ships within the framework of foreign freight forwarders functions, including visits to New York piers in connection with moving shipments stationed
in the harbor; meeting steamship flue ram, bills of lading, ocean freight rate
tariffs; proper stowage of cargo on board vessels; knowledge of label cargo,
dock receipts, export declarations, knowledge of bow to supervise export manager's office; and correspondence to inland carriers, steamship lines and trackers.
LAST PART OF SEOOND YEAR: Same tecludcal problems no above in connection with air freight shipping.

On appeal, and in oral argument in connection therewith, the petitioner stated that S5 percent of the total time would involve formal
training and 75 percent thereof would be on-the-job training; that this
program has been instituted because of considerable difficulty with
the shipments going to Switzerland and after sending key employees
to Switzerland for a period of six to twelve months to try to teach
these methods in Switzerland without success, it was decided to bring
those key employees of their affiliates to the United States for such
training; that the beneficiary will not replace a domestic worker; that
any productive gain from the beneficiary will be incidental and will
be more than offset by the time spent by employees in the training of
the beneficiary; that the overall purpose of such training is to improve

the affiliate's operation in Switzerland so that the United States firm
can offer better service for their shipments originating here to their
points of destination in Switzerland and Western Europe and that
an understanding of the United States operation is essential thereto.
On the basis of the information submitted by the petitioner, including the resume of the training to be accorded to the beneficiary, we
find that the training program is sufficient to minimally demonstrate
that it is, in fact, a planned general training program and that the
same is reasonably realistic for the position for which the beneficiary
is being trained. It is also understandable that a more effective jell can
be done by the affiliate firm in Switzerland when their key personnel
have a knowledge of the petitioner's operation within the United
States and the movement of the cargo to Switzerland at which point
390

Interim Decision #1764
they assume responsibility. As a consequence, it is clear that such
training is not available outside the United States and more credenCe is
lent thereto by the petitioner's prior unsuccessful attempts to accord
such training abroad. The petitioner has stated that any production
by the beneficiary will be more than offset by time spent by employees
in the training of the beneficiary and that such production will be
incidental to the training of the beneficiary and, therefore, that he will
not be replacing a United States worker.
On the basis of the additional information submitted by the petitioner we conclude that a bona fide training situation exists. Therefore,
the appeal will be sustained.
ORDER: It is ordered that the appeal be sustained and the petition
granted.

391

